Title: From George Washington to William Duer, 25 April 1782
From: Washington, George
To: Duer, William


                        
                            Sir
                            Head Quarters Newburgh April 25. 1782
                        
                        You will be pleased to issue Provisions to such of the Levies of this State as may be assembled at Albany, or
                            any other place where you have an issuing store, Upon a proper Certificate of their having been & recd duly Mustered, & under the same checks & restrictions as your issues are made to the Troops in the immediate service
                            of the Continent, I am Sir.

                    